DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Action is responsive to the Amendments and Remarks filed on 1-19-2021. As directed, claims 1-10, 12, 22-23, and 28 have been amended, no claims have been newly cancelled, no claims have been newly added, and claims 16-21, 25, and 27 were previously cancelled. Thus, claims 1-15, 22-24, 26, and 28 are pending in the current application.

Response to Amendment
Applicant has amended claims 2-6 and 22 to address minor informalities in the claims. The previously held claim objections are hereby withdrawn.
Claim 22 has been amended to address an antecedent basis issue. The previously held indefiniteness rejection is hereby withdrawn.
Claims 7 and 8 have been amended to a properly limiting dependent form. The previously held rejections under 35 USC 112(d) are hereby withdrawn.

Response to Arguments
Applicant argues at pages 10 and 11 of the Remarks as filed, that the Neubauer reference fails to anticipate all of the limitations of amended claims 1 and 28, and in particular that the coating applied in the Neubauer reference covers both inner and outer surfaces of the outlet, and 
Applicant’s arguments with respect to claims 1, 22, and 28 with respect to Kooij (US 20110067704) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6-8, 10, 13, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neubauer (DE 20 2015 007512).
Regarding claim 1, Neubauer discloses a nasal cannula manifold (see first annotated Fig. 1 below) comprising: 

and an outlet (nasal hose 1) insertable into a nasal opening (nostril 7) to deliver the pure oxygen or oxygen-enriched therapeutic gas (8) (description: page 2, lines 73-74; Fig. 1), 
wherein an entirety of an inner surfac
and wherein an outer portion of the outlet (1) comprises a second polymeric material that differs from the first polymeric material (description: pages 1, lines 19-21 and 32-37; page 2, lines 70-72; Fig. 1; Neubauer discloses that a flexible plastic is coated with a fire resistant layer/coating 3, the coating is made from Teflon, while it is known to construct the flexible plastic from PVC; relative to the inner surface of the outlet formed by the coating 3, the flexible plastic/PVC portion of the outlet 1 is positioned outwardly from the inner surface; see also third annotated Fig. 1).  

    PNG
    media_image1.png
    565
    427
    media_image1.png
    Greyscale

First annotated Figure 1 depicts the entire nasal cannula manifold disclosed by Neubauer.

    PNG
    media_image2.png
    479
    655
    media_image2.png
    Greyscale

The second annotated Figure 1 depicts the coating 3 (made of Teflon) applied to the flexible plastic (PVC) portion of the outlet.

    PNG
    media_image3.png
    430
    622
    media_image3.png
    Greyscale


Regarding claim 4, Neubauer discloses the nasal cannula manifold according to claim 1, as discussed above.
Neubauer further discloses the nasal cannula manifold wherein the first polymeric material (Teflon of coating 3) comprises a layer (coating 3) forming the inner surface of the outlet (1) (description: pages 1, lines 32-37; page 2, lines 70-72; Fig. 1; Neubauer discloses that a flexible plastic is coated with a non-flammable layer, e.g. layer/coating 3 in Fig. 1, annotated Fig. 1 shows that the entire inner surface is coated with the fire resistant layer to form the inner surface of the outlet 1).  

    PNG
    media_image2.png
    479
    655
    media_image2.png
    Greyscale

Regarding claim 6, Neubauer discloses the nasal cannula manifold according to claim 1, as discussed above.


    PNG
    media_image2.png
    479
    655
    media_image2.png
    Greyscale

Regarding claim 7, Neubaeuer discloses the nasal cannula manifold according to claim 6, as discussed above.
Neuabauer further discloses the nasal cannula manifold wherein the coating (3) is formed over a manifold core (flexible plastic of the outlet 1) (description: pages 1, lines 32-37; page 2, lines 70-72; Fig. 1; Neubauer discloses that a flexible plastic is coated with a non-flammable layer, e.g. layer/coating 3 in Fig. 1).  
Regarding claim 8, Neubauer discloses the nasal cannula manifold according to claim 7, as discussed above.
Neubauer further discloses the nasal cannula manifold wherein the coating (3) and the manifold core (flexible plastic of outlet 1 onto which coating 3 is applied) are substantially inseparable (description: pages 1, lines 32-37; page 2, lines 70-72; Fig. 1; Neubauer discloses that a flexible plastic is coated with a non-flammable layer, e.g. layer/coating 3 in Fig. 1, annotated Fig. 1 shows that the entire inner surface is coated with the fire resistant layer to form the inner surface of the outlet 1; Fig. 1 displays the coating applied to the manifold to form a unitary manifold).  
Regarding claim 10, Neubauer discloses the nasal cannula manifold according to claim 1, as discussed above.
Neubauer further discloses the nasal cannula manifold wherein the first polymeric material comprises polytetrafluoroethylene (PTFE) (description: page 1, lines 32-34; Neubauer discloses that the coating 3 is made from Teflon which is the trade name for PTFE).  
Regarding claim 13, Neubauer discloses the nasal cannula manifold according to claim 1, as discussed above.
Neubauer further discloses the nasal cannula manifold further comprising a body portion (outlets 1 and breathing air hose 2)formed from plasticised polyvinyl chloride (PVC) (description: page 1, lines 19-21 and 36-37; Neubauer discloses that the body is made from flexible plastic, further Neubauer discloses that it is known to construct the body from PVC).  
Regarding claim 28, Neubauer discloses a medical gas delivery apparatus comprising: 
a nasal cannula manifold (shown in the first annotated Fig. 1 below), the nasal cannula manifold (shown in the first annotated Fig. 1 below ) comprising: 

and an outlet (4) insertable into a nasal opening (7) to deliver the pure oxygen or oxygen- enriched therapeutic gas (8) (description: page 2, lines 73-74; Fig. 1), 
wherein an entirety of an inner surface of the outlet (1) comprises a first polymeric material (Teflon coating 3) which is fire resistant in the presence of the pure oxygen or oxygen-enriched therapeutic gas (8) (description: pages 1, lines 32-37; page 2, lines 70-72; Fig. 1; Neubauer discloses that a flexible plastic is coated with a non-flammable layer, e.g. layer/coating 3 in Fig. 1, second annotated Fig. 1 shows that the entire inner surface is coated with the fire resistant layer), 
and wherein an outer portion of the outlet (1) comprises a second polymeric material (flexible plastic, e.g. PVC) that differs from the first polymeric material (Teflon of coating 3), the second polymeric material (flexible plastic, e.g. PVC) being a pliable deformable polymeric material (description: pages 1, lines 19-21 and 32-37; page 2, lines 70-72; Fig. 1; Neubauer discloses that a flexible plastic is coated with a fire resistant layer/coating 3, the coating is made from Teflon, while it is known to construct the flexible plastic from PVC; relative to the inner surface of the outlet formed by the coating 3, the flexible plastic/PVC portion of the outlet 1 is positioned outwardly from the inner surface; see also third annotated Fig. 1).

    PNG
    media_image1.png
    565
    427
    media_image1.png
    Greyscale

First annotated Figure 1 depicts the entire nasal cannula manifold disclosed by Neubauer.

    PNG
    media_image2.png
    479
    655
    media_image2.png
    Greyscale

The second annotated Figure 1 depicts the coating 3 (made of Teflon) applied to the flexible plastic (PVC) portion of the outlet.

    PNG
    media_image3.png
    430
    622
    media_image3.png
    Greyscale

.
Claims 2-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neubauer (DE 20 2015 007512), as evidenced by Krulevitch (US 2008/0312600) and Brodie (“Studies of Polyvinylchloride Endotracheal Tubes from the Nano- to Macroscopic Scale”).
Regarding claim 2, Neubauer discloses the nasal cannula manifold according to claim 1, as discussed above.
Neubauer further discloses the nasal cannula manifold wherein: 
the first polymeric material (Teflon coating 3; description: page 1, lines 32-34) of the inner surface of the outlet (1) is stiffer and more rigid compared to the second polymeric material (flexible polymer, e.g. PVC; description: page 1, lines 19-21); 
and the second polymeric material (flexible polymer, e.g. PVC; description: page 1, lines 19-21) of the outer portion of the outlet is a pliable deformable polymeric (description: page 1, lines 36-37; Neubauer describes the use of a Teflon coating on a flexible plastic polymer, and cites PVC as a known component used for the flexible plastic polymer). 
Kurlevitch discloses that the Young’s modulus (measure of stiffness and rigidity of a substance) for Teflon is known to be 0.5 GPa (500 MPa) (paragraph 48, lines 1-6).
Brodie discloses that the experimental Young’s modulus for medical grade PVC used in ET tubing is 15.5 MPa (pages 45-46).
Thus, the first polymeric material disclosed by Neubauer (Teflon) has a higher Young’s modulus, and thus has a greater stiffness and rigidity, than the second polymeric material (PVC) disclosed by Neubauer (see also MPEP 2131.01 III which details that a proper 102 rejection can be made using additional references to rely on inherent characteristics of the primary reference).
Regarding claim 3, Neubauer discloses the nasal cannula manifold according to claim 2, as discussed above.
Neubauer further discloses the nasal cannula manifold wherein the pliable deformable polymeric material (PVC of nasal prongs) comprises plasticised polyvinyl chloride (PVC) (description: page 1, lines 19-21 and 36-37).  
Claims 22-24, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tero (US 2015/0083123).
Regarding claim 22, Tero discloses a nasal cannula manifold (1700; Fig. 17), comprising: 
an inlet (1714) configurable to receive pure oxygen or oxygen-enriched therapeutic gas from a gas supply line (1712) (paragraph 68, lines 1-5; paragraph 68, lines 1-5; Fig. 17); 
and a pair of outlets (1760, 1762) insertable into nasal openings to deliver the pure oxygen or oxygen-enriched therapeutic gas, wherein the pair of outlets (1760, 1762) (paragraph 69, lines 1-7; Fig. 17; Tero discloses that 1722 and 1724 are configured as nasal prongs, and that sleeve 1750 which includes outlets 1760 and 1762 are configured to overlay the nasal prongs, thus the outlets are also insertable into the nasal openings) comprise: 
an insert (1720) positioned at least partially inside the pair of outlets (1760, 1762) to form an inner surface of the pair of outlets (1760, 1762) (paragraph 69, lines 1-7; Fig. 18); 
a pair of conduits (elongated, tubular openings within first and second nasal prongs 1722, 1724) within the insert (1720) that are in gas communication with the inlet (1714) (paragraph 66, lines 1-10), each conduit (each of the elongated, tubular openings within first and second nasal prongs 1722, 1724) of the pair of conduits (elongated, tubular openings within first and second nasal prongs 1722, 1724) being receivable within a corresponding outlet of the pair of outlets 
and a coupling portion (sleeve 1750) coupling the pair of conduits (elongated, tubular openings within first and second nasal prongs 1722, 1724) together (paragraph 68, lines 1-5; Fig. 18; by placing sleeve 150 over the nasal insert portion 1720, the conduits within the nasal prongs are coupled together within the sleeve for gas delivery).  
Regarding claim 23, Tero disclose the nasal cannula manifold according to claim 22, as discussed above.
Tero further discloses the nasal cannula manifold (1700) wherein a first conduit (elongated, tubular opening of nasal prong 1722) of the pair of conduits (elongated, tubular openings within first and second nasal prongs 1722, 1724) is coupled with a first end (1760) of the coupling portion (1750) (paragraph 68, lines 1-10; paragraph 69, lines 1-10; Fig. 18); 
a second conduit (elongated, tubular opening of nasal prong 1724) of the pair of conduits (elongated, tubular openings within first and second nasal prongs 1722, 1724) is coupled with a second end (1762) of the coupling portion (1750) (paragraph 68, lines 1-10; paragraph 69, lines 1-10; Fig. 18); 
and the coupling portion (1750) is curved to locate the first conduit (elongated, tubular opening of nasal prong 1722) with respect to the second conduit (elongated, tubular opening of nasal prong 1724) (the sleeve 1750 of the nasal cannula manifold 1700 has a curved portion that lies between outlets 1760 and 1762 to replicate the curved surface between nasal prongs 1722 and 1724, see Figs. 17 and 18; sleeve 1750 also includes a curved portion at 1752 to receive the insert 1720; Fig. 17 and paragraph 68, lines 1-7).  
Regarding claim 24, Tero discloses the nasal cannula manifold according to claim 23, as discussed above.
Tero further discloses the nasal cannula manifold (1700) wherein the coupling portion (1750) is locatable to urge at least a portion of opposing walls (1764, 1766) of the nasal cannula manifold (1700) apart (paragraph 69, lines 1-7).  
Regarding claim 26, Tero discloses the nasal cannula manifold according to claim 24, as discussed above.
Tero further discloses the nasal cannula manifold (1700) wherein the pair of conduits (elongated, tubular openings within first and second nasal prongs 1722, 1724) are dimensioned to extend beyond the inner surface of the pair of outlets (1760, 1762) (paragraph 66, lines 1-10; the conduits within the nasal prongs 1722, 1724 are fluidly connected to the inlet 1714 such that the conduits extend into the nasal cannula assembly at portions 1710 and 1712 in Fig. 18, past the inner surface of the outlets 1760, 1762).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Neubauer (DE 20 2015 007512), as applied to claim 1 above, as evidenced by Krevelen (“Properties of Polymers”).
Regarding claim 11, Neubauer discloses the nasal cannula manifold according to claim 1, as discussed above.
Neubauer further discloses the nasal cannula manifold wherein the first polymeric material (Teflon; description: page 1, lines 32-34) comprises a limiting oxygen index of 95% (coating 3 is a Teflon coating; description: page 1, lines 32-34).  
Krevelen discloses that the limiting oxygen index of Teflon is 95% (see Table 26.3).
Although Neubauer discloses a material with a limiting oxygen index of exactly 95%, as evidenced by Krevelen, and the claimed range recites a limiting oxygen index greater than 95%, a prima facie case of obviousness exists when the prior art discloses a range or amount that does not overlap the claimed range or amount, but is merely close because one of ordinary skill in the art would expect the same properties to arise (see MPEP 2144.05 I).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a material for the first polymeric component with a limiting oxygen index of 95% or greater, such as Teflon, for its fire resistant properties.
Claims 1, 4-10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tero (US 2015/0083123) in view of Neubauer (DE 20 2015 007512).
Regarding claim 1, Tero discloses a nasal cannula manifold (1700; Fig. 17) comprising: 
an inlet (1714) configurable to receive pure oxygen or oxygen-enriched therapeutic gas from a gas supply line (1712) (paragraph 68, lines 1-5; paragraph 68, lines 1-5; Fig. 17); 
and a pair of outlets (1760, 1762) insertable into nasal openings to deliver the pure oxygen or oxygen-enriched therapeutic gas, wherein the outlet (1760, 1762) is formed from a polymeric material (paragraph 69, lines 1-7; Fig. 17; Tero discloses that 1722 and 1724 are configured as nasal prongs, and that sleeve 1750 which includes outlets 1760 and 1762 are configured to overlay the nasal prongs, thus the outlets are also insertable into the nasal openings; Tero further discloses that the sleeve 1750 that includes outlets 1760, 1762 is made from silicone, see paragraph 71, lines 1-3).
Tero fails to disclose that an entirety of an inner surface of the outlet comprises a first polymeric material that is fire resistant in the presence of the pure oxygen or oxygen- enriched therapeutic gas, and wherein an outer portion of the outlet comprises a second polymeric material that differs from the first polymeric material.
However, Neubauer teaches a nasal cannula manifold wherein an entirety of an inner surfac

    PNG
    media_image2.png
    479
    655
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nasal prongs disclosed by Tero with Neubauer’s teaching of a fire resistant coating applied to the nasal prongs, in order to improve the fire safety considerations of the nasal cannula manifold.
Thus, the now modified Tero includes an outlet (1760, 1762) wherein the inner surface of the outlet (formed by nasal prongs 1722, 1724 when inserted into outlet portions 1760, 1762 of sleeve 1750; see Fig. 18) is made from a first polymeric material (Teflon coating 3 of Neubauer’s disclosure), and the outer portion of the outlet (1760, 1762) is comprised of a second polymeric material (paragraph 71 of Tero: sleeve 1750 including outlets 1760, 1762 is made from silicone) different from the first material.
and wherein an outer portion of the outlet comprises a second polymeric material that differs from the first polymeric material.
Regarding claim 4, Tero in view of Neubauer disclose the nasal cannula manifold according to claim 1, as discussed above.
Modified Tero further discloses the nasal cannula manifold wherein the first polymeric material (Teflon of coating 3 in Neubauer) comprises a layer (coating 3 in Neubauer) forming the inner surface of the outlet (formed by nasal prongs 1722, 1724 when inserted into outlet portions 1760, 1762 of sleeve 1750; see Fig. 18 of Tero) (description: pages 1, lines 32-37; page 2, lines 70-72; Fig. 1; Neubauer discloses that a flexible plastic is coated with a non-flammable layer, e.g. layer/coating 3 in Fig. 1, annotated Fig. 1 shows that the entire surface of the nasal prong is coated with the fire resistant layer).  

    PNG
    media_image2.png
    479
    655
    media_image2.png
    Greyscale

Regarding claim 5, Tero in view of Neubauer disclose the nasal cannula manifold according to claim 1, as discussed above.
Modified Tero further disclose the nasal cannula manifold (1700) wherein the first polymeric material (nasal prongs 1722, 1724 of Tero coated with the Teflon layer 3 of Neubauer) 
Regarding claim 6, Tero in view of Neubauer disclose the nasal cannula manifold according to claim 1, as discussed above.
Modified Tero further discloses the nasal cannula manifold wherein the first polymeric material (Teflon of coating 3 in Neubauer) comprises a coating (3 in Neubauer) forming the inner surface of the outlet (formed by nasal prongs 1722, 1724 when inserted into outlet portions 1760, 1762 of sleeve 1750; see Fig. 18 of Tero) (description: pages 1, lines 32-37; page 2, lines 70-72; Fig. 1; Neubauer discloses that a flexible plastic is coated with a non-flammable layer, e.g. layer/coating 3 in Fig. 1, annotated Fig. 1 shows that the entire surface is coated with the fire resistant layer). 

    PNG
    media_image2.png
    479
    655
    media_image2.png
    Greyscale

Regarding claim 7, Tero in view of Neubauer disclose the nasal cannula manifold according to claim 6, as discussed above.

Regarding claim 8, Tero in view of Neubauer disclose the nasal cannula manifold according to claim 7, as discussed above.
Modified Tero further discloses the nasal cannula manifold wherein the coating (3 in Neubauer) and the manifold core (flexible plastic of nasal prongs 1 onto which coating 3 is applied in Neubauer) are substantially inseparable (description: pages 1, lines 32-37; page 2, lines 70-72; Fig. 1; Neubauer discloses that a flexible plastic is coated with a non-flammable layer, e.g. layer/coating 3 in Fig. 1, annotated Fig. 1 shows that the entire inner surface is coated with the fire resistant layer to form the inner surface of the outlet 1; Fig. 1 displays the coating applied to the manifold to form a unitary manifold).  
Regarding claim 9, Tero in view of Neubauer disclose the nasal cannula manifold according to claim 1, as discussed above.
Modified Tero further discloses the nasal cannula manifold (1700) further comprising a body portion (1720 of Tero; see Fig. 17), wherein an inner surface of the body portion (1720) extending into the outlet (1760, 1762) comprises a curved surface (see Fig. 17 of Tero: the body portion 1720 which holds the nasal prongs 1722, 1724 includes a curved surface between the nasal prongs which extends into, and cooperates with the curved surface of sleeve 1750 between outlets 1760 and 1762).  
Regarding claim 10, Tero in view of Neubauer disclose the nasal cannula manifold according to claim 1, as discussed above.

Regarding claim 12, Tero in view of Neubauer disclose the nasal cannula manifold according to claim 5, as discussed above.
Modified Tero further discloses the nasal cannula manifold (1700) wherein the insert (1720) engages the outlet (1760, 1762 of sleeve 1750) via a friction fit (paragraph 71, lines 1-4; Fig. 18).  
Regarding claim 13, Tero in view of Neubauer disclose the nasal cannula manifold according to claim 1, as discussed above.
Modified Tero further discloses the nasal cannula manifold further comprising a body portion (1750 which carries outlets 1760, 1762 in Tero) formed from silicone rubber (paragraph 71, lines 1-3: Tero discloses that the sleeve 1750 is comprised of silicone). 
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Tero (US 2015/0083123) in view of Neubauer (DE 20 2015 007512), as evidenced by Krulevitch (US 2008/0312600) and AZO Materials.
Regarding claim 2, Tero in view of Neubauer discloses the nasal cannula manifold according to claim 1, as discussed above.
Modified Tero further discloses the nasal cannula manifold wherein: 
the first polymeric material (Teflon coating 3; description: page 1, lines 32-34 of Neubaer) of the inner surface of the outlet (1760, 1762 of Tero when assembled with the nasal prongs 1722, 1724) is stiffer and more rigid compared to the second polymeric material (the sleeve 1750 of modified Tero is comprised of silicone, per paragraph 71 of Tero); 

Krulevitch discloses that the Young’s modulus (measure of stiffness and rigidity of a substance) for Teflon is known to be 0.5 GPa (paragraph 48, lines 1-6).
Azo Materials discloses that the experimental Young’s modulus for silicone rubber is at most 0.05 GPa.
Thus, the first polymeric material disclosed by Neubauer (Teflon) has a higher Young’s modulus, and thus has a greater stiffness and rigidity, than the second polymeric material (silicone) disclosed by Tero.
Regarding claim 3, Tero in view of Neubauer disclose the nasal cannula manifold according to claim 2, as discussed above.
Modified Tero further discloses the nasal cannula manifold wherein the pliable deformable polymeric material comprises silicone rubber (paragraph 71, lines 1-3 of Tero discloses the use of silicone for sleeve 1750).  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tero (US 2015/0083123) in view of Neubauer (DE 20 2015 007512), as applied to claim 1 above, as evidenced by Krevelen (“Properties of Polymers”).
Regarding claim 11, Tero in view of Neubauer disclose the nasal cannula manifold according to claim 1, as discussed above.
Modified Tero further discloses the nasal cannula manifold wherein the first polymeric material (Teflon; description: page 1, lines 32-34 of Neuabeuer) comprises a limiting oxygen index of 95% (coating 3 is a Teflon coating; description: page 1, lines 32-34).  

Although Neubauer discloses a material with a limiting oxygen index of exactly 95%, as evidenced by Krevelen, and the claimed range recites a limiting oxygen index greater than 95%, a prima facie case of obviousness exists when the prior art discloses a range or amount that does not overlap the claimed range or amount, but is merely close because one of ordinary skill in the art would expect the same properties to arise (see MPEP 2144.05 I).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a material for the first polymeric component with a limiting oxygen index of 95% or greater, such as Teflon, for its fire resistant properties.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tero (US 2015/0083123) in view of Neubauer (DE 20 2015 007512), as applied to claim 1 above, in further view of Doshi (US 2009/0194109).
Regarding claim 14, Tero in view of Neubauer disclose the nasal cannula manifold according to claim 1, as discussed above.
Tero discloses the nasal cannula manifold (1700) further comprising a body portion (1750) formed from a silicone (paragraph 71, lines 1-3: Tero discloses that the sleeve 1750 is comprised of silicone).
Modified Tero discloses that the silicone substrate is coated, at least internally (nasal prongs 1722, 1724 which form the inner surface of the outlets 1760, 1762 when assembled are coated with Teflon by virtue of the modification with Neubauer), with a fire resistant material (Neubauer description page 1, lines 32-34 portions of the device are made of Teflon; description 
Modified Tero fails to disclose that the coating is made of fluorinated ethylene propylene (FEP).  
However, Doshi teaches that PTFE (Teflon) and FEP are functional equivalents (see paragraph 96: Doshi teaches that a patient interface can be made formed using layers of PTFE or FEP).
Because Doshi is within the same field of endeavor as both Tero and Neubauer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the fire resistant PTFE (Teflon) coating taught by Neubauer, could be replaced with a coating of FEP, as Doshi indicates that they represent functional equivalents.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tero (US 2015/0083123) in view of Neubauer (DE 20 2015 007512) and in further view of Doshi (US 2009/01941090, as applied to claim 14 above, in further view of Oshima (US 2015/0277303).
Regarding claim 15, Tero in view of Neubauer in further view of Doshi disclose the nasal cannula according to claim 14, as discussed above.
While modified Tero discloses a silicone substrate with a coating of FEP, Tero, Neubauer, and Doshi are silent as to the process of coating the silicone with FEP.
Oshima teaches a process of coating silicone with an FEP coating which is applied by baking a fluorinated ethylene propylene dispersion coating at a temperature below a melting temperature of the silicone substrate (see paragraphs 60-62 and 100-104 and 107: an FEP layer is baked onto a silicone substrate and form separate layers such that the silicone and FEP are not melted together).  
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053.  The examiner can normally be reached on Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785